                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION


FREEDOM WATCH, Inc.,

                  Plaintiff
                                                        Civil Action No: 5:17cv00104-EKD
             v.

RESPONSE UNLIMITED, INC., et al.
          Defendants



                     MOTION OF PLAINTIFF FREEDOM WATCH, Inc.
                   FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        The Plaintiff, Freedom Watch, Inc., by counsel Jonathon A. Moseley, Esq., hereby

respectfully moves the Court by Federal Rules of Civil Procedure 41 to enter an order of

voluntary dismissal of this case of the Plaintiff against the above-entitled action against

Defendants without prejudice, and in support thereof state as follows:

                  The Federal Rules of Civil Procedure govern dismissal of a cause of action

pending in the federal courts for trial.

                  Rule 41. Dismissal of Actions

                  (a) VOLUNTARY DISMISSAL
                                  ***
                          (2) By Court Order; Effect. Except as provided in Rule
                  41(a)(1), an action may be dismissed at the plaintiff's request only
                  by court order, on terms that the court considers proper. If a
                  defendant has pleaded a counterclaim before being served with the
                  plaintiff's motion to dismiss, the action may be dismissed over the
                  defendant's objection only if the counterclaim can remain pending
                  for independent adjudication. Unless the order states otherwise, a
                  dismissal under this paragraph (2) is without prejudice.


     This Court has ruled that it does not have jurisdiction over the disputes at issue in this case
as the matter must be arbitrated. The parties disputed whether an arbitration provision in a

contract still applied while the Plaintiff claimed that the contract at issue had been cancelled.

The Court ruled that the arbitration provision was still applicable. As a result, pursuant to that

arbitration provision, the disputes in this case should not proceed before the Court but should

proceed in private arbitration.

       However, it is not necessary for the matter to remain open on the Court's docket while the

matter is in arbitration. The Court's ruling was that the matter is not properly in this Court.

Therefore, the Court should remove the case from the Court's active docket and dismiss the case

with prejudice, and the parties will proceed in arbitration.

       For proceeding in private arbitration, the Plaintiff has unfortunately proven to be very

busy, being consumed with unanticipated legal cases that have arisen from important events,

which each are unexpectedly more time-consuming than planned. In fact ironically, this

circumstance is largely a result of the Plaintiff's complaint against the Defendants. As set forth

in the Complaint, the funding raised by the Defendants for the Plaintiff's operation dropped in

half despite major events and Plaintiff's actions in the news that should have increased the

success of the Defendants' fund-raising efforts for the Plaintiff. This drastic drop in the

Defendants' fund-raising results for the Plaintiff have deprived the Plaintiff of resources and

manpower when needed most. While balancing the continuation of its on-going work, the

Plaintiff is evaluating its demand for an accounting of fund-raising by the Defendants that were

to finance its work.

       Furthermore, at this point, the Plaintiff must determine if it wishes to proceed in that

fashion, since the Plaintiff is informed that the Defendant Philip Zodiates, the owner of Response

Unlimited, has finally reported to serve a prison term relating to a controversial, international
child custody dispute. Plaintiff will need to evaluate the viability of proceeding with arbitration

including considering whether the Defendant company may become effectively judgment proof

in Zodiates' absence, and will have to evaluate reports. The Plaintiff is also handling many other

pressing cases, some unanticipated and very extensive. But Plaintiff is evaluating indications

about what will happen to the company in Zodiates' absence.

       WHEREFORE, the Plaintiff hereby moves the Court to enter an order of the voluntary

dismissal of this cause without prejudice at the request of the Plaintiff.

Dated: December 28, 2018                       Respectfully submitted,

                                                /s/ Jonathon Moseley
                                               Jonathon A. Moseley, Esq., VSB #41058
                                               3823 Wagon Wheel Lane
                                               Woodbridge, Virginia 22192
                                               Telephone: (703) 656-1230
                                               Facsimile: (703) 783-0449
                                               E-mail: Contact@JonMoseley.com
                                               Virginia Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

December 28, 2018.

                               Mr. C. Cory Mauro, Esq.
                               MAURO LAW, P.A.
                               1900 Glades Road, Suite 270
                               Boca Raton, Florida 33431
                               Telephone: (561) 202-1992
                               Email: Cory@maurolawfirm.com
                               Counsel for Defendants Pro Hac Vice

                               Mr. William E. Shmidheiser, III, Esq.
                               LENHART PETTIT
                               90 North Main Street, Suite 201
                               Post Office Box 1287
                               Harrisonburg, Virginia 22803
Telephone: 540-437-3100
Facsimile: 540-437-3101
Email: wes@lplaw.com
Virginia Counsel for Defendants

                             /s/ Jonathon Moseley
                            Jonathon Moseley, Esq.
